Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “71” has been used to designate both the outside surface of screw bushing 20 and the inside surface of nut cap bushing 30.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "61" and "71" have both been used to designate the same element.  
" and "72" have both been used to designate the same element.  
	It should be noted that reference characters cannot share the same leader line.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because reference character 21 does not denote an outside surface in Figure 3.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the outside surface of the solid joint being provided with a first rotator section connected with the first tapered section, as set forth in claim 4; and the end parts of the spoke body being wrapped by gauze, then solidified to form a solid joint part, as set forth in claim 15; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 7, and 12 are indefinite due to the fact that it is unclear how the second diameter is “away” from the spoke body. No directional indicators (i.e. axially, radially, etc.) have been provided to clearly define this limitation. 

The term "close" in claims 1, 7, and 12 is a relative term which renders the claims indefinite.  The term "close" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. No quantitative or qualitative limitations have been set forth in the claims to clearly define this term.


The term "tight" in claims 10 and 18-20 is a relative term which renders the claims indefinite.  The term "tight" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. No quantitative or qualitative limitations have been set forth in the claims to clearly define this term.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 9-10, 12-14, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell (6,036,281). 
	Per claims 1, 3, 12, and 14, Campbell shows a carbon fiber spoke 3 connected to a rim 2 by a screw bushing 11 and to a hub 4 by a nut cap bushing 10. The spoke 3 includes first and second end parts 16 formed as a solid joint. The outside of the solid joint having a first tapered section, with the mounting hole 20 of the screw bushing 11 and the mounting hole 17 of the nut cap bushing 10 both including a second tapered section 19; such that the first tapered section of the solid joint of the end parts 16 of the spoke 3 are fit together with the second tapered section 19 of the screw bushing 11 and nut cap bushing 10. 

	Per claims 4, 6, and 16, the outside surface of the screw bushing 11 and nut cap bushing 10 includes a first rotator section having a diameter less than or equal to the maximum outer diameter of the first tapered section. A second rotator section is formed on the hole wall of the mounting holes 17 and 20 of the nut cap bushing 10 and screw bushing 11, respectively. The first rotator section is a cylindrical section with a diameter less than or equal to the maximum outer diameter of the first tapered section. 
	Regarding claim 9, the limitation that the first and second end parts of the spoke being “wrapped in a gauze and solidified to form solid joint parts fixedly sleeved on the end parts” and the solid joint being formed from “the solid joint part through a material removal processing method” is a method step in a product claim, which receives no patentable weight.
	Per claims 10 and 18-20, the end parts 16 of the spoke 3 are fitted by an interference fit into the mounting holes 18 of the screw bushing 11 and the nut cap bushing 10. 

Allowable Subject Matter
Claims 5, 7-8, 11, 15, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show fiber reinforced spokes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON R BELLINGER/Primary Examiner, Art Unit 3617